RYAN G. WELDON
Assistant U.S. Attorney
U.S. Attorney=s Office
P.O. Box 3447
Great Falls, MT 59403
119 First Ave. North, Suite 300
Great Falls, MT 59403
Phone: (406) 761-7715
FAX: (406) 453-9973
E-mail: Ryan.Weldon@usdoj.gov


ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,            CR 15-40-GF-BMM
                                      CR 15-61-GF-BMM
                     Plaintiff,

         vs.                          UNITED STATES’ RESPONSE TO
                                      MOTION FOR TERMINATION
 NEAL PAUL ROSETTE,                   OF SUPERVISED RELEASE

                     Defendant.




                                  1
                                  INTRODUCTION

      Neal Rosette moves to terminate his supervision. The United States

respectfully objects. Rosette was involved in large-scale public corruption. A

measured approach to his supervision is critical to ensuring the 3553(a) factors are

met, particularly because Rosette previously struggled with drugs, which in some

ways perpetuated the fraud schemes in which Rosette engaged.

                                    ARGUMENT

                  Rosette should remain on supervised release.

      The Court originally sentenced Rosette to 38 months of imprisonment, with

two years of supervised release to follow. The Court also imposed restitution

obligations against Rosette, which included $1,255,792 to the Chippewa Cree

Tribe and $232,680 to the IRS. In June of 2017, the Court ultimately reduced

Rosette’s sentence to time served but the restitution obligations remained the same.

Those restitution obligations remain outstanding. Rosette began supervision on

June 23, 2017, and he has served approximately 16 months (i.e., 67%) of the

originally imposed supervision.

      Recidivism rates best explain why offenders in Rosette’s position should

remain on supervision. See, e.g., Recidivism Among Federal Offenders: A

Comprehensive Overview (U.S. Sentencing Commission Mach 2016) (available at

                                          2
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

publications/2016/recidivism_overview.pdf) (last accessed November 3, 2018).

For example, the median time for the re-arrest of an offender is 21 months. Id. at

15. Rosette has not even completed that amount of time on supervision, and the

Court already allowed a break by imposing only two years of supervision—not

three years.

      A defendant is authorized by statute to move for termination of his

supervision after completing one year of supervision. 18 U.S.C. § 3583(e)(1). In

doing so, the Court must consider the 3553(a) factors. Id. But “[m]ere

compliance” with supervision is insufficient to justify early termination—it is what

courts and probation officers should expect of defendants. See, e.g., United States

v. Bauer, 2012 WL 1259251, *2 (N.D. Cal. 2012) (“[T]he reasons cited by

Defendant—compliance with release conditions, resumption of employment and

engagement in family life—are expected milestones rather than a change of

circumstances rendering continued supervision no longer appropriate.”); United

States v. Grossi, 2011 WL 704364, *2 (N.D. Cal. 2011) (“Mere compliance with

the terms of supervised release is what is expected, and without more, is

insufficient to justify early termination.”); Folks v. United States, 733 F. Supp. 2d

649, 652 (M.D.N.C. 2010) (“[E]ven ‘[m]odel prison conduct and full compliance

                                          3
with the terms of supervised release is what is expected of a person under the

magnifying glass of supervised release and does not warrant early termination.’”);

United States v. McKay, 352 F. Supp. 2d 359, 361 (E.D.N.Y. 2005) (finding

defendant’s return to his “pre-incarceration life,” including restoration of family

participation, “are expected of a person on supervised release and do not constitute

the ‘exceptional behavior’ contemplated in the precedents”); United States v.

Weintraub, 371 F. Supp. 2d 164, 167 (D. Conn. 2005) (“Although Weintraub’s

ongoing and full compliance with all conditions of supervised release, including

payment of the fine and restitution, is commendable, in the end that is what is

required of all criminal defendants and is not a basis for early termination of his

supervised release”); United States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y.

1998) (noting that “[w]hile [defendant’s] post-incarceration conduct is apparently

unblemished, this alone cannot be sufficient reason to terminate the supervised

release since, if it were, the exception would swallow the rule”). Occasionally

there are changed circumstances where “exceptionally good behavior” will render

a previously imposed term or condition too harsh or inappropriate in light of new

circumstances. See United States v. Miller, 205 F.3d 1098, 1101 (9th Cir. 2000).

Termination is within the discretion of the district courts, but it is not done as a

matter of course. United States v. Lussier, 104 F.3d 32, 36 (2d Cir. 1997).

                                           4
      Rosette claims the need to terminate supervision is due to out-of-state

business travel. Br. 4. While sympathetic to this request, such a reason is

insufficient to justify early termination of supervision for previous crimes

involving large-scale bribery and embezzlement schemes. Rosette also had a

previous serious drug problem. Supervision ensures that he remains on task and

continues to stay clean, sober, and a productive member of society. The United

States certainly appreciates Rosette’s conduct while on supervision and fully

expects he will be a productive member of society yet again. But his actions are

not the type that justify early termination. Such conduct is what the community,

family, and Court should expect of Rosette.

                                      CONCLUSION

      The originally imposed sentence remains suitably tailored to the underlying

conduct. Supervision should remain.

//

//

//

//




                                          5
DATED this 20th day of November, 2018.

                            KURT G. ALME
                            United States Attorney


                            /s/ Ryan G. Weldon
                            RYAN G. WELDON
                            Assistant U.S. Attorney




                              6
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule, this certifies that the body of the attached response

contains 900 words, excluding the caption and certificate of compliance.

                                       KURT G. ALME
                                       United States Attorney


                                       /s/ Ryan G. Weldon
                                       RYAN G. WELDON
                                       Assistant U.S. Attorney




                                         7
